Citation Nr: 1109925	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a disability related to Agent Orange exposure.

2.  Entitlement to service connection for a lung disability as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967 and is in receipt of the Purple Heart Medal and Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In February 2008, the RO denied entitlement to service connection for asbestosis claimed as a lung condition.  In June 2008, the RO held that service connection was not warranted for a disability related to Agent Orange exposure.

In March 2009, the Veteran presented testimony before a Decision Review Officer during a hearing at the RO.  A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for asbestosis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal on the issue of service connection for a disability related to Agent Orange exposure be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met with respect to the Veteran's claim of entitlement to service connection for a disability related to Agent Orange exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to service connection for a disability related to Agent Orange exposure, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for service connection for a disability related to Agent Orange exposure, in correspondence dated in March 2009.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to such claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The claim of entitlement to service connection for a disability related to Agent Orange exposure is dismissed.



REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).   The Veteran alleges that his current lung disability is attributable to his period of military service.  He does not contend that his military duties of an infantryman required exposure to asbestos.  Rather, he argues that he was exposed to asbestos during his military transport to Vietnam aboard the U.S.S. Walker.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

The Veteran has not been afforded a VA examination to assess the etiology of his current lung disability.  Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  

Here, VA treatment records reflect a current medical diagnosis of a lung disability, and the record also includes lay evidence of possible exposure to asbestos in service.  However, there is insufficient evidence to determine whether current lung disease is related to exposure to asbestos or otherwise related to service.  Consequently, a VA examination to obtain a medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain the Veteran's most recent VA treatment records, beginning from May 2009.  Once obtained, these records should be associated with the claims file.

2.  The RO should take appropriate action to develop evidence as to whether the Veteran was exposed to asbestos during service, to specifically include as to whether he was exposed to asbestos aboard the U.S.S. Walker.  Following such, a formal finding should be issued as to whether the Veteran at least as likely as not had asbestos exposure in service.  Such finding should be added to the record and should include a rationale in support of the conclusion reached.

3.  Schedule Veteran for a VA medical examination to determine the nature and etiology of the Veteran's claimed asbestosis.  With respect to any diagnosed lung disability, the examiner should delineate whether it is an obstructive  or restrictive lung disorder and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any lung disability is medically related to the Veteran's active military service, including exposure to asbestos.  

The examiner should set forth all examination findings and a complete rationale for the conclusions reached.

4.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for asbestosis.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


